Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 11-15 and 17-20 are rejected under 35 USC 102 (a((2) as being anticipated by Kim et al (US 9,202,742).



-a first electronic component (104) that is embedded in the insulating layer (204);
-a wiring line (112 on Figure 1) that is electrically connected to the first electronic component and that is provided on one main surface (106) of the insulating layer (204);
-a bump electrode (908 on Figure 9) that is provided on another main surface of the insulating layer (204) that is opposite to the one main surface of the insulating layer; and -a via conductor (402) that extends through the insulating layer (204) and that is connected to the wiring line(l 12) and the bump electrode (908);
-wherein the via conductor (402) includes a first portion (bottom) on a wiring line side (112) and a second portion (top) on a bump electrode side (908); and a sectional area of the first portion (bottom) in a direction parallel or substantially parallel to the one main surface (106) differs from a sectional area of the second portion (top) in the direction parallel or substantially parallel to the one main surface (106), see Figure 6.
Regarding claim 12, wherein the via conductor is made of Cu, see the paragraph 40.
Regarding claim 13, wherein the sectional area of the first portion (bottom) of the via conductor (402) in the direction parallel or substantially parallel to the one main surface (106) of the insulating layer (204) is smaller than the sectional area of the second portion (top) of the via conductor in the direction parallel or substantially parallel to the one main surface of the insulating layer.
Regarding claim 14, further comprising a second electronic component (604 or 902) that is stacked on the first electronic component (104).


Regarding claim 17, wherein the insulating layer (204) is made of a resin, see the paragraph 35.
Regarding claim 18, wherein at least a portion of the first electronic component (104) overlaps the second electronic component (902) in a plan view from a direction perpendicular or substantially perpendicular to the one main surface (106), see Figure 9.
Regarding claim claims 19, wherein a dimension of the first portion (bottom) in a direction perpendicular or substantially perpendicular to the one main surface (106) of the insulating layer (204) is shorter than a dimension of the second portion (top) in the direction perpendicular or substantially perpendicular to the one main surface (106) of the insulating layer (204), see Figure 9.
Regarding claim 20, wherein a center of gravity of the first portion (bottom) is inherently nearer than a center of gravity of the second portion (top) to the first electronic since they are different areas.

Claims 11, 13, 16-17 and 19-20 are rejected under 35 USC 102 (a((2) as being anticipated by Onishi et al (US 6,154,940) .
Regarding claim  11. Onishi et al disclose the device as shown on Figures 1A-19 comprising:
-an insulating layer (7);
-a first electronic component (SAW 2) that is embedded in the insulating layer (7);
-a wiring line (3) that is electrically connected to the first electronic component (2) and that is provided on one main surface (21) of the insulating layer (7);

-wherein the via conductor (6) includes a first portion (61a) on a wiring line side (3) and a second portion (6a) on a bump electrode side (83a); and a sectional area of the first portion (61a) in a direction parallel or substantially parallel to the one main surface differs from a sectional area of the second portion (6a) in the direction parallel or substantially parallel to the one main surface, see Figure 11.
Regarding claim 13, wherein the sectional area of the first portion (61a) of the via conductor (6) in the direction parallel or substantially parallel to the one main surface(21) of the insulating layer (7) is smaller than the sectional area of the second portion (6a) of the via
conductor in the direction parallel or substantially parallel to the one main surface of the insulating layer, see Figure 11.
Regarding claim 16, wherein the first electronic component (2) is a surface acoustic wave filter.
Regarding claim 17, wherein the insulating layer (7) is made of a resin.
Regarding claim 19, wherein a dimension of the first portion (61a) in a direction perpendicular or substantially perpendicular to the one main surface (21) of the insulating layer (7) is shorter than a dimension of the second portion (6a) in the direction perpendicular or substantially perpendicular to the one main surface (21) of the insulating layer (7), see Figure 11.
Regarding claim 20, wherein a center of gravity of the first portion (6a) is inherently nearer than a center of gravity of the second portion (61a) to the first electronic component because they are different areas.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5 and 6-9 are rejected under 35 USC 103 (a) as being unpatentable over  Onishi et al (US 6,154,940) in view of Ting et al (US 9,312,222).
Regarding claim 1,  Onishi et al disclose the device as shown on Figures 1A-19 comprising:
-an insulating layer (7);
-a first electronic component (SAW 2) that is embedded in the insulating layer (7);
-a wiring line (3) that is electrically connected to the first electronic component (2) and that is provided on one main surface (21) of the insulating layer (7);

-wherein the via conductor (6) includes a first portion (61a) on a wiring line side (3) and a second portion (6a) on a bump electrode side (83a); and a sectional area of the first portion (61a) in a direction parallel or substantially parallel to the one main surface differs from a sectional area of the second portion (6a) in the direction parallel or substantially parallel to the one main surface, see Figure 11.
Regarding claim 2, wherein the sectional area of the first portion (61a) of the via conductor (6) in the direction parallel or substantially parallel to the one main surface(21) of the insulating layer (7) is smaller than the sectional area of the second portion (6a) of the via conductor in the direction parallel or substantially parallel to the one main surface of the insulating layer, see Figure 11.
Regarding claim 5, wherein the first electronic component (2) is a surface acoustic wave filter.
Regarding claim 6, wherein the insulating layer (7) is made of a resin.
Regarding claim  8, wherein a dimension of the first portion (61a) in a direction perpendicular or substantially perpendicular to the one main surface (21) of the insulating layer (7) is shorter than a dimension of the second portion (6a) in the direction perpendicular or substantially perpendicular to the one main surface (21) of the insulating layer (7), see Figure 11. 

Onishi et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the first portion is provided at the one main surface; and a center axis of the first portion that extends in a direction in which the via conductor extends through the insulating layer is offset from a center axis of the second portion that extends in the direction in which the via conductor extends as called for in claim 1.
-the vias is the copper as called for in claim 10.
               Nevertheless, Ting et al suggest to employ the copper vias (140)  having the second portion (140) offset the first portion (132) as shown on Figure 1 for providing a better via landing profile when a via is not perfectly aligned with the metal body to which it is electrically coupled, see the paragraph 13.
        It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the copper in the device of Onishi et al as suggested by Ting et al as claimed for the purpose of providing a better via landing profile when a via is not perfectly aligned with the metal body to which it is electrically coupled.

s 1-4 and 6-10 are rejected under 35 USC 103 (a) as being unpatentable over  Kim et al (US 9,202,742) in view of Ting et al (US 9,312,222).
Regarding claim 1. Kim et al disclose the device as shown on Figures 1-10 comprising: -an insulating layer (resin 204);
-a first electronic component (104) that is embedded in the insulating layer (204);
-a wiring line (112 on Figure 1) that is electrically connected to the first electronic component and that is provided on one main surface (106) of the insulating layer (204);
-a bump electrode (908 on Figure 9) that is provided on another main surface of the insulating layer (204) that is opposite to the one main surface of the insulating layer; and -a via conductor (402) that extends through the insulating layer (204) and that is connected to the wiring line(l 12) and the bump electrode (908);
-wherein the via conductor (402) includes a first portion (bottom) on a wiring line side (112) and a second portion (top) on a bump electrode side (908); and a sectional area of the first portion (bottom) in a direction parallel or substantially parallel to the one main surface (106) differs from a sectional area of the second portion (top) in the direction parallel or substantially parallel to the one main surface (106), see Figure 6.
Regarding claim 2, wherein the sectional area of the first portion (bottom) of the via conductor (402) in the direction parallel or substantially parallel to the one main surface (106) of
the insulating layer (204) is smaller than the sectional area of the second portion (top) of the via conductor in the direction parallel or substantially parallel to the one main surface of the insulating layer.
Regarding claim 3, further comprising a second electronic component (604 or 902) that is stacked on the first electronic component (104).

Regarding claim 6, wherein the insulating layer (204) is made of a resin, see the paragraph 35.
Regarding claim 7, wherein at least a portion of the first electronic component (104) overlaps the second electronic component (902) in a plan view from a direction perpendicular or substantially perpendicular to the one main surface (106), see Figure 9.
Regarding claim claim 8, wherein a dimension of the first portion (bottom) in a direction perpendicular or substantially perpendicular to the one main surface (106) of the insulating layer (204) is shorter than a dimension of the second portion (top) in the direction perpendicular or substantially perpendicular to the one main surface (106) of the insulating layer (204), see Figure 9.
Regarding claim 9, wherein a center of gravity of the first portion (bottom) is inherently nearer than a center of gravity of the second portion (top) to the first electronic since they are different areas.
Regarding claim 10, wherein the via conductor is made of Cu, see the paragraph 40.
Kim et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the first portion is provided at the one main surface; and a center axis of the first portion that extends in a direction in which the via conductor extends through the insulating layer is offset from a center axis of the second portion that extends in the direction in which the via conductor extends as called for in claim 1.               Nevertheless, Ting et al suggest to employ the copper 
        It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the copper vias in the device of Kim et al as suggested by Ting et al as claimed for the purpose of providing a better via landing profile when a via is not perfectly aligned with the metal body to which it is electrically coupled.
Response to Applicant’s Arguments
             The applicant argues that neither Kim nor Onishi teaches or suggests the unique combination features and steps recited "a first electronic component that is embedded in the insulating layer," "a wiring line that is electrically connected to the first electronic component and that is provided on one main surface of the insulating layer," and "a bump electrode that is provided on another main surface of the insulating layer that is opposite to the one main surface of the insulating layer", and  "the first portion is provided at the one main surface" and "a center axis of the first portion that extends in a direction in which the via conductor extends through the insulating layer is offset from a center axis of the second portion that extends in the direction in which the via conductor extends" as recited in Applicant's Claim 1. The arguments are not persuasive because Figures 10-11 and Figure 11 of Onishi clearly show all of the claimed limitations as stated above.
               The applicant argue that Kim and Onishi et al do not disclose the features of "the first portion is provided at the one main surface" and "a center axis of the first portion that extends in a direction in which the via conductor extends through the insulating layer is offset from a center axis of the second portion that extends in the direction in which the via conductor extends". The arguments are not persuasive because this limitation is suggested in Ting et al as stated above.

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842